2D!FiiAU6 f,:: 0=04



     IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                      DIVISION ONE

TERESA REED-JENNINGS and                            No. 71545-3-1
CLIFF JENNINGS, wife and husband
and their marital community,

                      Appellants,



THE BASEBALL CLUB OF SEATTLE,
LP., a Washington corporation, d/b/a
The Seattle Mariners, WASHINGTON
STATE MAJOR LEAGUE BASEBALL
STADIUM PUBLIC FACILITIES
DISTRICT, a municipal corporation;
Defendants John Doe l-X,                           UNPUBLISHED OPINION


                      Respondents.                 FILED: May 26, 2015


       Verellen, A.C.J. — During batting practice before a Seattle Mariners baseball

game, a batter hit a foul ball into the stands along the right field foul line, seriously

injuring Teresa Reed-Jennings. The trial court properly dismissed the Jennings'

negligence claim against the Mariners because the Mariners did not breach its limited

duty of care, and, alternatively, assumption of risk bars any recovery. We affirm.

                                            FACTS


       The material facts are undisputed. The Jennings attended a Mariners game at

Safeco Field on May 4, 2009, and arrived more than an hour before the game to watch
No. 71545-3-1/2


batting practice.1 They sat along the right field foul line, two rows up from the field in

section 116.


        The Jennings' ticket included a warning that explained the dangers of balls and

bats entering the stands. Cliff Jennings, Teresa's husband, read the warning, but

Teresa did not. On the concourse above section 116, several support posts for the

lower level warned spectators about bats and balls leaving the playing field. Near the

Jennings' seats on the wall separating the seats from the field, additional warnings

cautioned spectators about bats or balls leaving the field. The back of each seat in

section 116 warned spectators about "bats and balls leaving the field."2 Teresa

maintains she did not see any of these warnings but "knew that balls could come into

the stands" during batting practice.3

        Safeco Field has a permanent 26-foot safety screen behind home plate. For

batting practice, the Mariners place a batting cage above and around three sides of

home plate and temporary safety screens at first base, second base, center field, and

the pitcher's mound. Since 2002, the Mariners have placed 8- by 10-foot temporary

safety screens along the left field and right field foul lines. Major League Baseball

(MLB) did not require teams to have temporary safety screens along the foul lines until

2012.


        From 2005 to May 2009, over 10,000,000 spectators attended a Mariners

baseball game. Of those 10,000,000, 300 spectators have been hit by either fair or foul

balls. Of those 300, only 5 spectators were injured while sitting in section 116.



        1We use the parties' first names for ease of reference.
        2 Clerk's Papers (CP) at 111.
        3 CP at 280, H 6.
No. 71545-3-1/3


       Batting practice affords spectators more protection because the Mariners remove

the batting cage and other temporary safety screens once the game starts. Teresa was

aware that a safety screen did not extend all the way down the first base line to protect

her from all foul balls.


       The visiting team performs batting practice after the Mariners. The pitcher

"typically hold[s] three balls in his non-pitching hand and one ball in his pitching hand" to

reduce "delay between pitches."4 The pitcher "must throw in a rhythm during batting

practice so that players and coaches can get the maximum work done and are not

unduly exposed to danger."5 Batting practice runs rapidly and consists of "many

activities occurring at the same time."6 Pitchers do not wait long between pitches, so

batters can get the proper number of swings. Every other MLB team conducts batting

practice in a similar fashion. Before May 4, 2009, Teresa had never attended or seen

batting practice.

       The Jennings previously attended several baseball games at Safeco Field and,

on those occasions, sat near or in section 116. The Jennings recalled seeing foul balls

land in the stands on previous occasions. The Jennings knew foul balls could reach

their area. But Teresa did not know "multiple balls could be batted into the air

simultaneously during batting practice."7

       On May 4, 2009, Teresa saw a foul ball land near her seat during batting

practice. Shortly after, a batter hit a ball into center field, and Teresa attempted to track



       4 CP at 135,1J6.
       5 CP at 135 H8.
       6 CP at 136, If 9.
       7 CP at 280, H 7.
No. 71545-3-1/4


the ball's flight. Before that ball was caught, Teresa heard another ball being hit. When

she turned her head, the second ball hit her in the face. Teresa sustained serious

injuries to her left eye. She twice tweeted several days after the game: "A foul ball

landed in the seats in front of us and the young man next to Cliff scampered over the

seats and grabbed it,"8 and "I said, well, that really should have been my ball. I just

wasn't fast enough. I said I wanted another one to land right there. It'[ll] be mine."9

       The Jennings sued the Mariners, alleging negligence.

       The Mariners moved for summary judgment, arguing it satisfied its limited duty to

protect spectators from foul balls by placing several temporary safety screens on the

field and a permanent 26-foot safety screen behind home plate. The Mariners also

argued Teresa assumed the risk of her injury because "she knew batting practice was

ongoing" and "a foul ball had landed in her seating area earlier."10

       The Jennings argued the adoption of comparative fault statutes abrogated the

limited duty rule. They also argued the implied primary assumption of risk doctrine does

not bar their recovery because the Mariners breached its duty to exercise reasonable

care under Restatement (Second) of Torts § 343 (1965).

       The trial court granted the Mariners summary judgment. The trial court

determined the Mariners did not breach a duty owed to the Jennings, and, even ifthe

Mariners did breach a duty, the Jennings assumed the risk of injury.

       The Jennings appeal.




       8 CP at 113.
       9 CP at 114.
       10 CP at 11.
No. 71545-3-1/5


                                          ANALYSIS

        The Jennings challenge the trial court's summary judgment dismissing their

negligence claim. They specifically argue genuine issues of material fact exist as to

whether the Mariners breached its duty of care and whether Teresa assumed the risk

posed by multiple batted balls being simultaneously in play during batting practice.

        We review a summary judgment order de novo, viewing the facts and all

reasonable inferences in the light most favorable to the nonmoving party.11 Summary

judgment is proper if no genuine issues of material fact exist and "reasonable persons

could reach but one conclusion."12 "A material fact is one that affects the outcome of

the litigation."13

                                      Limited Duty Rule

        Contrary to the Jennings' contention, Washington follows the limited duty rule.

For many decades throughout the United States, the majority of jurisdictions have

applied the limited duty rule to define the duty a baseball stadium operator owes to its

patrons injured from foul balls before or during a game.14 The limited duty rule requires


      11 Fulton v. State. Dep't of Soc. & Health Servs.. 169 Wash. App. 137, 147, 279
P.3d 500 (2012).
       12 Vallandigham v. Clover Park Sch. Dist. 154 Wash. 2d 16, 26, 109 P.3d 805
(2005).
       13 Wm. Dickson Co. v. Pierce County. 128 Wash. App. 488, 492, 494, 116 P.3d 409
(2005).
        14 A partial list of other jurisdictions that have applied the limited duty rule under
similar circumstances includes: Turner v. Mandalav Sports Entm't, LLC. 124 Nev. 213,
217-19, 180 P.3d 1172 (2008) (adopting the limited duty rule where an in-game foul ball
hit the plaintiff as she sat in the stadium's beer garden); Lawson ex rel. Lawson v. Salt
Lake Trappers. Inc., 901 P.2d 1013, 1015 (Utah 1995) (applying the limited duty rule
where an in-game foul ball struck plaintiff as he sat at his seat); Arnold v. Citv of Cedar
Rapids, 443 N.W.2d 332, 333 (Iowa 1989) ("[A baseball stadium operator] fully
discharges any obligation to protect spectators from thrown or hit balls by providing
seating in a fully protected area."); Akins v. Glen Falls Citv Sch. Dist., 53 N.Y.2d 325,
No. 71545-3-1/6


baseball stadium operators "to screen some seats ... to provide protection to

spectators who choose it."15 This rule imposes two requirements on baseball stadium

operators. First, baseball stadium operators must provide a sufficient number of

protected seating for those spectators "'who may be reasonably anticipated to desire

protected seats on an ordinary occasion.'"16 Second, baseball stadium operators must

"provide protection for all spectators located in the most dangerous parts of the stadium,

that is, those areas that pose an unduly high risk of injury from foul balls (such as

directly behind home plate)."17

       Washington courts have long imposed a limited duty on baseball stadium

operators to screen some seats, generally those behind home plate.18



329-30, 441 N.Y.S.2d 644, 424 N.E.2d 531 (1981); Erickson v. Lexington Baseball
Club, 233 N.C. 627, 628-29, 65 S.E.2d 140 (1951); Anderson v. Kansas Citv Baseball
Club, 231 S.W.2d 170, 172-73 (Mo. 1950); Brisson v. Minneapolis Baseball &Athletic
Ass'n, 185 Minn. 507, 508-09, 240 N.W. 903 (1932); Wade-Keszev v. Town of
Niskavuna, 4 A.D.3d 732, 733-35, 772 N.Y.S.2d 401 (2004); Beneiam v. Detroit Tigers.
Inc.. 246 Mich. App. 645, 635 N.W.2d 219, 225 (2001) ("[A baseball stadium operator]
that provides screening behind home plate sufficient to meet ordinary demand for
protected seating has fulfilled its duty with respect to screening and cannot be subjected
to liability for injuries resulting to a spectator by an object leaving the playing field.");
Bellezzo v. State, 174 Ariz. 548, 554, 851 P.2d 847 (1992); Crane v. Kansas Citv
Baseball & Exhibition Co.. 168 Mo. App. 301, 153 S.W. 1076 (1913); see generally
James L. Rigelhaupt, Jr., Annotation, Liability to Spectator at Baseball Game Who is Hit
by Ball orInjured as Result of Other Hazards of Game, 91 A.LR.3d 24 (1979).
       15 Taylor v. Baseball Club of Seattle. LP., 132 Wash. App. 32, 37, 130 P.3d 835
(2006).
       16 Turner, 124 Nev. at 217-18 (quoting Schneider v. Am. Hockey. 342 N.J. Super.
527, 533-34, 777 A.2d 380 (2001).
       17 Jd, at 218.
      18 Taylor, 132 Wash. App. at 37; Leek v. Tacoma Baseball Club, Inc., 38 Wash. 2d
362, 364, 229 P.2d 329 (1951) ("[A baseball stadium operator's] duty is fulfilled when
screened seats are provided for as many as may reasonably be expected to call for
them on any ordinary occasion."); Kavafian v. Seattle Baseball Club Ass'n, 105 Wash.
215, 181 P. 679(1919).

                                              6
No. 71545-3-1/7


       The Mariners clearly satisfied its limited duty to screen a reasonable number of

seats. Safeco Field has a permanent 26-foot safety screen behind home plate. The

Mariners' head groundskeeper Bob Christofferson testified that he and his crew place

temporary safety screens on the field during batting practice, including a batting cage

above and around three sides of home plate and temporary safety screens at first base,

second base, center field, and the pitcher's mound. As previously noted, since 2002,

the Mariners have placed 8- by 10-foot temporary safety screens along the left field and

right field foul lines. MLB did not require teams to have temporary safety screens along

the foul lines until 2012. Christofferson placed the temporary safety screens along the

foul lines "to reduce the number of line drive foul balls reaching the spectator seats."19

No evidence in the record suggests the Mariners' screening of certain sections of the

stadium deviated from the screening customarily employed at other MLB stadiums.

       The record reveals a very low risk of injury in section 116 from foul balls. For

example, the Mariners' Vice President of Ballpark Operations Scott Jenkins testified that

from 2005 to May 2009, over 10,000,000 patrons attended a Mariners game at Safeco

Field. During that period, for both games and batting practice, "300 people had some

form of injury or contact with a ball that left the playing field."20 Of those 300 incidents,

only 5 occurred in section 116 where Teresa was injured. Nothing in the record

indicates "foul balls of this kind cause serious injuries with sufficient frequency to be

considered an unreasonable risk."21 Similar to throwing balls pregame ("long toss") in

Taylor v. Baseball Club of Seattle. L.P.. batting practice is a normal part of pregame


       19 CP at 366, U 8.
       20 CP at 74.
       21 Leek, 38 Wash. 2d at 366; Taylor, 132 Wash. App. at 41 ("The fact that no one has
been injured simply shows that long toss does not pose an unreasonable risk.").
No. 71545-3-1/8

warm-ups.22 No evidence suggests the batting practice here did not conform to MLB

custom.

      The Jennings cite Leek v. Tacoma Baseball Club for the proposition that

Washington applies Restatement (Second) of Torts § 343 to define a baseball stadium

operator's duty of care.23 But Leek only discussed the restatement in pronouncing its

holding that the limited duty rule applies. No Washington courts have cited § 343 in the

baseball context since Leek. And no Washington courts, including Leek, have applied

§ 343 in the baseball context.

      Additionally, the Jennings cite Rountree v. Boise Baseball LLC, a 2013 Idaho

Supreme Court decision rejecting the limited duty standard.24 Rountree is not
compelling. Rountree involved a different factual scenario, rejected the limited duty
rule, and determined "primary implied assumption of the risk is not a valid defense" in

Idaho.25 Because Washington applies the limited duty rule and accepts primary implied
assumption of the risk as a valid defense,26 we decline to follow Roundtree.
       The Jennings also contend that, to the extent Kavafian v. Seattle Baseball Club
Association27 and Leek previously recognized the limited duty rule, subsequent

comparative fault statutes have impliedly overruled it. But the Jennings cite no




       22 132 Wash. App. 32, 37, 130 P.3d 835 (2006).
       23 38 Wash. 2d 362, 229 P.2d 329 (1951).
       24 154 Idaho 167, 296 P.3d 373 (2013).
       25 JU at 174.
       26 Scott ex rel. Scott v. Pac. W. Mountain Resort. 119 Wash. 2d 484, 495, 834 P.2d
6 (1992) ("Primary implied assumption of risk continues as a complete barto recovery
[even] afterthe adoption of comparative negligence laws.").
       27 105 Wash. 215, 181 P. 679 (1919).

                                             8
No. 71545-3-1/9


compelling authority for this proposition. The Jennings demonstrate nothing about

comparative fault that precludes the continued viability of the limited duty rule.

       Therefore, because the Mariners satisfied its duty of screening a reasonable

number of seats, the Jennings chose not to sit in those screened seats, and the seats

they chose did not pose an unduly high risk of injury from foul balls, they fail to

demonstrate any breach of duty regarding injury from a foul ball in section 116 during

batting practice. The trial court properly applied the limited duty rule to grant the

Mariners summary judgment dismissing the Jennings' negligence claim.

                            Implied Primary Assumption of Risk

       Even if the limited duty rule did not apply here, the defense of implied primary

assumption of risk would preclude any recovery. The interplay between a landowner's

general duty of care and a plaintiff's assumption of risk is nuanced. The "'boundaries of

the defendant's duty to act do not.. . coincide in all cases with those of the plaintiff's

assumption of risk.'"28

       The duty is determined upon the basis of what the defendant should
       expect, while assumption of risk is a matter of what the plaintiff knows,
       understands, and is willing to accept. Thus one who supplies a defective
       chattel for the use of another may be under a duty to make it safe, to warn
       the other of the defect, or otherwise to protect him, because it may be
       expected that he will not discover the defect. When the other does
       discover it, and nevertheless proceeds quite voluntarily to make use of the
       chattel, he assumes the risk.[29J

Even assuming that a general landowner's duty applies, the boundaries of the

landowner's duty do not coincide in all cases with the defense of implied primary

assumption of the risk.


       28 Hvolboll v.Wolff Co., No. 31836-2-111, 2015 WL 1573274, at *6 (Wash. Ct. App.
Feb. 12, 2015) (quoting Restatement (Second) of Torts § 496C cmt. e (1965)).
       29 Restatement (Second) of Torts § 496C cmt. e.
No. 71545-3-1/10


       Teresa argues she did not fully subjectively understand the specific risk that she

could be hit and injured by a foul ball sitting in an unscreened seat during batting

practice when multiple batted balls are simultaneously in play. She contends she did

not voluntarily choose to encounter that specific risk. We disagree.

       Washington recognizes "'four categories of assumption of risk: (1) express, (2)

implied primary, (3) implied reasonable, and (4) implied unreasonable.'"30 Implied

primary assumption of risk "occurs when the plaintiff has impliedly consented to assume

a duty."31 "Since implied primary assumption of the risk negates duty," it bars recovery

"when the injury results from one of the risks assumed."32 Assumption of the risk limits

recovery but only to the extent the plaintiffs damages resulted from the specific risks

known to and appreciated by the plaintiff and voluntarily encountered.33

       To establish the implied primary assumption of risk defense, the defendant must

show the plaintiff fully subjectively understood the specific risk's nature and presence,

and he or she voluntarily chose to encounter the risk.34 In other words, the spectator

"knowingly and voluntarily chose to encounter the risk."35 36 "If reasonable minds could


       30 Hvolboll, 2015 WL 1573274, at *5 (quoting 16 David K. DeWolf & Keller, W.
Allen, Washington Practice: Tort Law and Practice 9:11, at 398 (4th ed. 2013));
Scott. 119Wn.2dat496.
       31 Scott, 119Wn.2dat497.
       32 Id. at 498 (emphasis omitted).
       33 JU at 496; Kirk v. Wash. State Univ., 109 Wash. 2d 448, 454-55, 746 P.2d 285
(1987).
       34 Taylor, 132 Wash. App. at 38; Kirk, 109 Wash. 2d at 453.
      35 Jessee v. Citv Council of Dayton, 173 Wash. App. 410, 414, 293 P.3d 1290
(2013) (emphasis added).
       36 The comments to the restatement provide an apt illustration: "A, the owner of
a baseball park, is under a duty to the entering public to provide a reasonably sufficient
number of screened seats to protect those who desire it against the risk of being hit by
batted balls. A fails to do so. B, a customer entering the park, is unable to find a

                                             10
No. 71545-3-1/11


not differ on the knowledge and voluntariness, there is implied primary assumption of

the risk as a matter of law."37

       Implied primary assumption of risk generally applies a subjective standard.38 In

particular, the test for knowledge is subjective, but the facts that should be known are

objectively determined. A plaintiff has knowledge if, "at the time of decision, [he or she]

actually and subjectively knew all facts that a reasonable person ... in the plaintiff's

shoes would want to know and consider."39 A plaintiff "must be aware of more than just

the generalized risk of their activities; there must be proof [he or she] knew of and

appreciated the specific hazard which caused the injury."40
       "Whether a plaintiff decides voluntarily to encounter a risk depends on whether

he or she elects to encounter it despite knowing of a reasonable alternative course of

action."41 The plaintiff "'must have had a reasonable opportunity to act differently or

proceed on an alternate course that would have avoided the danger.'"42
       Teresa claims she did not appreciate the specific risk posed by multiple batted

balls simultaneously in play during batting practice. But the required knowledge is of a

particular type of risk, not knowledge ofevery variable that might affect the likelihood or
exact mechanism of harm. Simpson v. May explains:


screened seat, and although fully aware of the risk, sits in an unscreened seat. B is
struck and injured by a batted ball. Although A has violated his duty to B, B may be
barred from recovery by his assumption of the risk." Restatement (Second) of Torts
§ 496C cmt. g(4).
       37 Jessee, 173 Wash. App. at 414.
       38 Taylor, 132 Wash. App. at 38.
       39 Home v.N. Kitsap Sch. Dist., 92 Wash. App. 709, 720, 965 P.2d 1112(1998).
       40 Shorter v. Drurv. 103 Wash. 2d 645, 657, 695 P.2d 116(1985).
       41 Home. 92 Wash. App. at 721.
        42 Id, (quoting Zook v. Baier, 9 Wash. App. 708, 716, 514 P.2d 923 (1973)).

                                             11
No. 71545-3-1/12


       To illustrate, one who attends a baseball game may be precluded from
       recovering for damages suffered when hit by a ball or broken bat. This
       preclusion may apply even if the circumstances leading to the injury were
       somewhat bizarre. He [or she] would not be precluded from recovering for
       damages from a collapsing grandstand or from eating tainted concession
       food unless he [or she] knew of this specific risk and voluntarily accepted
       these risks.[43]

The particular risk faced in attending batting practice at a Mariners game at Safeco

Field is the occasional risk of an errant throw or foul ball or bat entering the stands.

       The record here supports that Teresa had a full subjective understanding of the

specific risk, both its nature and presence, that a foul ball could be hit into section 116

and injure her during batting practice:

       •   She has been to Safeco Field for a Mariners game between four to six
           times and sat in section 116 on several of those occasions.

       •   She choose to sit in section 116, an unscreened section, and arrived
           early at Safeco Field to specifically watch batting practice.

       •   When she arrived at her seat, she noticed players catching balls and a
           batter hitting balls.

       •   A foul ball landed near her seat before another foul ball hit her.

       •   She knew foul balls could reach the stands where she sat in
           section 116.

       •   She was familiar with baseball because she watched her child play it
           and attended many baseball games at both the Kingdome and Safeco
           Field.

       •   She was aware that neither a permanent nor temporary safety screen
           extended all the way down the first base line to protect her from foul
           balls.

       •   She tweeted several days after her injury that a foul ball landed in the
           stands near her seat on May 4, 2009, and that she wanted another foul
           ball to land near her.




       43 5 Wash. App. 214, 218, 486 P.2d 336 (1971) (citation omitted) (emphasis
added).

                                             12
No. 71545-3-1/13


No reasonable juror could find that Teresa lacked knowledge of the specific risk of being

hit by a foul ball while in section 116.

          Moreover, Teresa is "deemed to have known and understood the risk of such

injury where such risk would have been quite clear and obvious to a reasonably careful

person under the same or similar circumstances."44 The record reflects Teresa

subjectively appreciated the risk of foul balls and she voluntarily chose to encounter that

risk.45

          The Jennings attempt to distinguish Taylor, but Taylor controls. There, a pitcher

during "long toss" warm-ups before a Mariners game at Safeco Field accidentally threw

a ball into the stands, injuring a patron. Taylor affirmed the trial court's dismissal of the

patron's negligence claim under the implied primary assumption of risk doctrine. Taylor

first determined "warm-ups are integral to the game of baseball and that a spectator

assumes the risk of being struck by a baseball during warm-ups."46 Second, Taylor
determined "the circumstances leading to Taylor's injury" did not constitute "an unusual

danger."47 Third, Taylor determined the specific risk of injury from an errant throw
during warm-ups was "foreseeable to a reasonable person with Taylor's familiarity with
baseball," even though "no one ... had ever seen someone hit by an overthrown ball

during [warm-ups]."48 Taylor concluded that the patron "assumed the risk ofa ball




          44 Ridge v. Kladnick, 42 Wash. App. 785, 787, 713 P.2d 1131(1986).
          45 She tweeted several days after her injury that she wanted a foul ball to land
near her seat during batting practice.
          46 Taylor, 132 Wash. App. at 39.
          47 JdL at 40.
          48 Id at 40-41.


                                               13
No. 71545-3-1/14


entering the stands," and because the injury resulted from a risk inherent in the activity,

the patron was barred from recovery.49

       Similarly, Teresa's injury occurred during batting practice, also part of warm-ups,

"an event necessarily incident to the game."50 No evidence suggests the batting

practice was conducted in an irregular manner. The Mariners' third base coach Jeff

Datz stated that every other MLB team conducts batting practice in a similar manner as

that conducted on the day of Teresa's injury. No evidence suggests the circumstances

leading to Teresa's injury "constituted an unusual danger."51 The parties do not dispute

that (1) batting practice is part of the sport, (2) MLB teams typically conduct batting

practice in the manner that can include more than one batted ball simultaneously in the

air, (3) Teresa purposely attended batting practice, and (4) the Mariners permit

spectators to view batting practice. As in Taylor, there were multiple balls

simultaneously in the air at the time of Teresa's injury. The risk of Teresa's injuries "are

within the normal comprehension of a spectator who is familiar with the game."52
       Teresa contends that because she was distracted by a previously hit ball, she

"could not be reasonably expected to avoid such an injury."53 But the specific

mechanism of the foul ball entering the stands has no bearing on the outcome. Batting

practice typically involves pitchers throwing balls in quick succession with the chance

that multiple balls could be simultaneously in play. A reasonable person in Teresa's

shoes would know and consider that by choosing to sit in an unscreened area, there is


       49 Id, at 41.
       50 Id at 39.
       51 Id, at 40.
       52 JU at 40.
       53 Appellants' Br. at 45.

                                             14
No. 71545-3-1/15

a possibility that a ball could enter the stands and injure her. Especially when a foul ball

had just landed in Teresa's section moments before her injury, no reasonable juror

could conclude that Teresa did not knowingly and voluntarily choose to encounter this

specific risk. Even if this particular circumstance of multiple batted balls simultaneously

in play could be considered "somewhat bizarre," assumption of the risk precludes

recovery here.

       Therefore, we conclude the Jennings' negligence claim is barred by the limited

duty rule. Even if the limited duty rule did not apply, Teresa assumed the risk of a foul

ball from batting practice entering the stands.

       We affirm.




WE CONCUR:




              77




                                            15